DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 12/27/2021. Claims 1, 3, 9-11, 13, and 19-20 have been amended and claims 2 and 12 have been canceled.  Amendments to claims have been fully considered.
Applicant amends independent claims 1 and 11 to incorporate the previously identified allowable subject matter of claims 2 and 12, respectively. Therefore, the amendments overcome the previous rejection under 35 U.S.C. 103 and place the application in condition for allowance.

Allowed Claims
Claims 1, 3-11, 13-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Rangasamy (U.S. Pat. App. Pub. 2016/0124742 A1) teaches the facilitation of matching requested tasks with client specific microservices; Ananthapur (U.S. Pat. App. Pub. 2018/0324173 A1) teaches the authentication of a requestor based upon receipt of identify credentials; and Berger (U.S. Pat. 9,665,854 B1) teaches indicating that the authentication of the device or user failed. 
However, Rangasamy, Ananthapur, and Berger do not anticipate or render obvious the combination set forth in the independent claims 1 and 12, recited as “… registration requests comprising registration addresses of the microservices, and the target microservice being one of the plurality of microservices; configuring a corresponding application programming interface for each of the microservices based on a corresponding one of the registration requests, the target application programming interface being one of the application programming interfaces; and completing the registration of each of the microservices in the gateway system based on a corresponding one of the registration addresses and a corresponding one of the application programming interfaces.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VANCE M LITTLE/Examiner, Art Unit 2494